DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,805,717 B2. When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for a housing defining a resonant chamber of the sub-kick, a reversed polarity speaker housed within the resonant chamber at a front of the housing. Therefore, claim 1 of the pending application is broader than claim 1 of the patent. Additionally, claim 10 of the pending application has the same limitations as claim 7 of the patent except for a housing defining a resonant chamber, and a reversed polarity speaker housed within the resonant chamber at a front of the housing. Therefore, claim 10 of the pending application is broader than claim 7 of the patent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurek et al. U.S. Patent No. 7,961,900.
Regarding claims 1 and 10, Zurek discloses an acoustic variable porting system, comprising: an acoustic element comprising at least one of: a sub-kick, a ported drum, and a speaker (405 – loudspeaker, Fig. 5 and col. 6, lines 32-36); an acoustic variable porting element forming a port into the acoustic element (515 – speaker porting, Fig. 5 and col. 6, lines 37-41), the porting element configured to be adjustable between at least an open position, in which the port is generally open (Fig. 7 and col. 6, lines 50-53), and a closed position, in which the port is generally closed (Fig. 8 and col. 6, lines 54-57).  
Regarding claim 2, Zurek further discloses the acoustic variable porting element comprises: a stationary register (410 – housing) mounted to a housing of the acoustic element; an adjustable register (500 – acoustic shutter) juxtaposedly mounted to the stationary register such that a degree of alignment between the stationary register and the adjustable register forms the port and is adjustable by a user (Figs. 9 and 10 and col. 6, line 57 to col. 7, line 5. The shutter can be manually rotated to open or close the sound path through the housing).
Regarding claims 3 and 11, Zurek further discloses the adjustable register is rotationally adjustable with respect to the stationary register to adjust the degree of alignment (Figs. 9 and 10).  
Regarding claims 4 and 12, Zurek further discloses the acoustic variable porting element comprises a radial dial geometry (Figs. 9 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zurek et al in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
            Regarding claims 5, 8, 13, and 16, Zurek discloses an acoustic variable port as claimed. Zurek does not expressly disclose the acoustic variable porting element comprises a half-yin-yang geometry or lineal slide geometry. However, the change in shape provides the same function as the shape disclosed by Zurek. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize any port element shape desired to control the degree of opening and closing of the port.
             Regarding claims 7 and 15, Zurek discloses an adjustable register that is rotationally adjustable with respect to the stationary register to adjust the degree of alignment (Figs. 9 and 10).  Zurek does not expressly disclose an adjustable register is linearly adjustable with respect to the stationary register to adjust the degree of alignment.  However, the direction of adjustment (rotationally or linearly) in dependent on the shape of the adjustable register. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a lineal slide geometry in a linear manner to set the degree of alignment between the stationary and variable register.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zurek et al in view of Kirsch U.S. Patent No. 10,165,348.
Regarding claims 6 and 14, Zurek discloses an acoustic variable port as claimed. Zurek does not expressly disclose the acoustic variable porting element comprises an iris geometry. However, the use of an iris geometry for a variable acoustic porting element is well-known in the art. In a related field of endeavor, Kirsch discloses headphones with an acoustic variable porting element comprising an iris geometry (Figs. 1 and 2 and col. 5, lines 40-44 and 58-61). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the porting element of Zurek with the porting element of Kirsch as an alternate, readily available construction.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zurek et al in view of Migirian U.S. Patent No. 4,026,185. 
Regarding claims 9 and 17, Zurek discloses an acoustic variable port as claimed. Zurek does not expressly disclose the acoustic variable porting element comprises a louver geometry. However, the use of a louver geometry for a variable acoustic porting element is well-known in the art. In a related field of endeavor, Migirian discloses a drum with an acoustic variable porting element comprising a moveable louver geometry (22) in a frame (21) (Figs. 2 and 3 and col. 2, lines 25-28). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the porting element of Zurek with the porting element of Migirian as an alternate, readily available construction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        1 December 2022